Case: 4:18-cr-00739-AGF-SPM Doc. #: 431 Filed: 03/24/20 Page: 1 of 4 PageID #: 1755



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
           Plaintiff,                              )
                                                   )
  vs.                                              ) Case No.: 4:18-cr-739 AGF (SPM)
                                                   )
  LAMAR MCDONALD,                                  )
                                                   )
           Defendant.                              )

  DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE TO DEFENDANT’S FIRST
                MOTION TO REOPEN DETENTION HEARING

           COMES NOW Defendant, Lamar McDonald, by and though counsel, and files the

  following Reply to the Government’s Response to Defendant’s First Motion To Reopen

  Detention Hearing.

        1. First, as an alternate to 18 U.S.C. §3142(f)(2), this Court can rely on 18 U.S.C. § 3142(i)

           to order Defendant’s “temporary release” from custody for “compelling reason[s].”

        2. Second, in contrast to the Government’s claim, Defendant still maintains that he does not

           pose a danger to the safety of any other person or the community, as he did in his Motion

           to Revoke Detention Order, see Doc Text #218, and at each hearing related to his

           detention.

        3. Third, as he argued in that same motion and at each hearing, Defendant claims that he has

           provided sufficient evidence to carry the burden of production placed on him in

           connection with § 3142(f)(1)’s presumption of detention, see id., and, in fact, has

           overcome that presumption – a conclusion shared by this Court in its Order of Detention

           Pending Trial. See Doc. Text #203 at 2.




                                                     1
Case: 4:18-cr-00739-AGF-SPM Doc. #: 431 Filed: 03/24/20 Page: 2 of 4 PageID #: 1756



     4.   Fourth, according to American Diabetes Association, diabetics “face a higher chance of

          experiencing serious complications from COVID-19.” See American Diabetes

          Association, COVID-19 (Coronavirus), available at http://www.diabetes.org/coronavirus-

          covid-19.

     5. The Government downplays McDonald’ risk as a Type II diabetic.

     6. Fifth, “[a]ccording to a report from Italy’s National Institute of Health released on March

          17, 99% of COVID-19 patients who have died in the country have at least one preexisting

          condition.” Business Insider, 10 Common Health Conditions That May Increase Risk Of

          Death From The Coronavirus, Including Diabetes And Heart Disease (March 23, 2020),

          available at https://www.businessinsider.com/hypertension-diabetes-conditions-that-

          make-coronavirus-more-deadly-2020-3.

     7. 76.1% of those patients “had hypertension, or high blood pressure,” id, a condition with

          which McDonald lives and which the Government’s response ignores.

     8. Similarly, COVID-19 “attacks the kidneys, not just the lungs,” and “kidney involvement

          seems to be frequent in people who have tested positive for and developed symptoms” of

          the virus. CathLabDigest, Are Kidneys Targeted By The Novel Coronavirus? (March 13,

          2020), available at https://www.cathlabdigest.com/content/are-kidneys-targeted-novel-

          coronavirus.

     9. The Government’s response ignores this condition, too.

     10. Sixth, the COVID-19 pandemic represents an extraordinary circumstance.

     11. Indeed, the President of the United States declared the pandemic a national emergency

          eleven days ago. See Proclamation on Declaring a National Emergency Concerning The

          Novel Coronavirus Disease (COVID-19) Outbreak (March 13 2020), available at



                                                 2
Case: 4:18-cr-00739-AGF-SPM Doc. #: 431 Filed: 03/24/20 Page: 3 of 4 PageID #: 1757



        https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-

        emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.

     12. In response to this national emergency, legislators, non-profit organizations, and federal

        and state defenders have asked prisons and jails to take the necessary steps to protect the

        most vulnerable members of the prison and jail population. See, e.g., Bipartisan Group of

        Senators Write To DOJ and BOP To Urge Taking “Necessary Steps” To Protect Most

        Vulnerable Prison Staff And Inmates, Sentencing Law & Policy (March 24, 2020),

        available at http://www.sentencing.typepad.com; High Profile Inmate And New Jersey

        Release Order Highlight Another Remarkable Night For The Coronavirus, Sentencing

        Law & Policy (Marc 23, 2020), available at http://www.sentencing.typepad.com; Federal

        Defenders Urge Justice Department To Take Specific Immediate Steps In Response To

        Coronavirus Outbreak, Sentencing Law & Policy (March 20, 2020), available at

        http://www.sentencing.typepad.com.

     13. McDonald is among this population because of his several conditions, and his release to

        home detention, temporary or otherwise, will not pose a threat to the safety of any other

        person or the community under the conditions of release he proposes - 24 hour electronic

        monitoring, a property bond secured by the almost $100,000 in equity he and his wife

        have in their home, cash in the amount of ten percent of $20,000 to $50,000, no contact

        with any witness or co-defendant in the case, and any other condition this Court thinks

        appropriate.

     14. The federal government, state governments, and private industry have taken

        extraordinary steps to protect those in their care, vulnerable or otherwise, from exposure

        to COVID-19.



                                                  3
Case: 4:18-cr-00739-AGF-SPM Doc. #: 431 Filed: 03/24/20 Page: 4 of 4 PageID #: 1758



     15. They have not waited for the virus to take hold to act.

     16. For COVID-19 vulnerable, non-violent offenders whose flight risk is remote, courts

         should do the same, at least where as here the proposed conditions of release prove

         substantial.

     WHEREFORE, Defendant respectfully requests this Court either reopen his detention

  hearing under 18 U.S.C. § 3142(f)(2) or temporarily release him from custody for compelling

  reasons under 18 U.S.C. § 3142(i) and pursuant to the combination of conditions of release he

  proposes.



                                               Respectfully submitted,

                                       By:     /s/ Adam D. Fein____________________
                                               ADAM D. FEIN, # 52255 MO
                                               Attorney for Defendant
                                               120 Central Avenue, Suite 130
                                               Clayton, Missouri 63105
                                               (314) 862-4332/Facsimile (314) 862-8050
                                               Email: afein@rsflawfirm.com,



                                  CERTIFICATE OF SERVICE

                I hereby certify that on March 24, 2020, the foregoing was electronically filed
         with the Clerk of the Court to be served by operation of the Court’s electronic filing
         system upon Ms. Carrie Costantin, Assistant United States Attorney.




                                                  4
